NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



SCOTT ERNEST ZEIDES, DOC #Y59482, )
                                  )
          Appellant,              )
                                  )
v.                                )
                                  )             Case No. 2D16-2188
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed July 6, 2018.

Appeal from the Circuit Court for Lee
County; Thomas S. Reese, Judge.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and John M. Klawikofsky,
Assistant Attorney General, Tampa, for
Appellant.


PER CURIAM.


              Affirmed.


NORTHCUTT, SLEET, and SALARIO, JJ., Concur.